Exhibit 10.2

MYREXIS, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into by and
between Myrexis, Inc. (the “Company”), and Richard B. Brewer (“Executive”), on
May 9, 2012.

In consideration of the undersigned’s employment, compensation, and other
valuable consideration and mutual covenants contained herein, the parties agree
as follows:

1. Position; At Will Employment. Effective on May 11, 2012 (the “Effective
Date”), the Company will employ Executive in the positions of President and
Chief Executive Officer of the Company, and the Board of Directors of the
Company will appoint him as a Class II member of the Board of Directors.
Executive will report directly to the Board of Directors of the Company.
Executive’s employment will be on an at-will basis, which means that either
Executive or the Company can terminate the employment relationship at any time
for any reason, with or without notice or cause. Executive’s employment with the
Company is not for any particular period of time. No manager or supervisor of
the Company has authority to modify or alter the Company’s at-will employment
relationship with Executive, and any statements or promises contrary to at-will
employment may not be relied upon by Executive. Executive’s at-will employment
with the Company may not be modified or changed in any way, except through a new
written employment agreement signed by the Chairman of the Board of Directors
and Executive. Executive shall continue to serve as a member of the Board of
Directors until the term of his directorship expires and he is not re-elected or
his earlier resignation or removal from the Board of Directors. At the request
of the Board of Directors, upon termination of his employment with the Company
for any reason, the Executive shall resign as a member of the Board of Directors
and any committees thereof.

2. Compensation.

a. Base Salary: Executive’s base salary will be $575,000 per year, less payroll
deductions and all required withholdings. Executive will be paid in accordance
with the Company’s normal payroll procedures.

b. Benefits: Executive will be eligible for those benefits the Company generally
makes available to its full-time regular employees, subject to the terms and
conditions of such benefits and benefit plans. The Company may modify, change or
eliminate these benefits from time to time at the sole discretion of the
Company.

c. Equity: Subject to approval by the Board of Directors, or an appropriate
committee appointed by the Board of Directors, Executive will be granted
Restricted Stock Units representing 4% of the shares of the Company’s common
stock, $0.01 par value per share, outstanding on the opening of business on the
Effective Date pursuant to the terms and conditions of the Company’s 2009
Executive, Director and Consultant Equity Incentive Plan and the form of
Restricted Stock Unit Agreement, including the Restricted Stock Unit Grant
Notice, attached hereto as Exhibit A (the “RSU Agreement”).

 

1



--------------------------------------------------------------------------------

d. Bonus or Severance and/or Change in Control Payments or Benefits: Other than
as set forth in the Restricted Stock Unit Grant Notice, the RSU Agreement or as
provided for herein, Executive is not entitled to any bonus, severance or change
in control payments.

e. Increases in Compensation: If as of the date of the First Price Increase as
defined in the RSU Agreement, the Executive’s base salary is determined to be
below the 75th percentile of the base salaries paid to the highest level
executive officer in the Company’s Peer Group (as defined below), then as soon
as practicable thereafter, the Board of Directors shall increase the Executive’s
base salary effective as of the date of the First Price Increase to an annual
amount that equals such 75th percentile. The Company’s Peer Group shall mean
such group of public companies as is chosen by the Company’s compensation
consultant and mutually agreed to by the Executive and the Board of Directors
which group of companies generally reflect the stage of development, employee
headcount, market value, financial profile and business focus of the Company as
of the time of the First Price Increase. In addition, the Board of Directors
shall also establish as of the First Price Increase an annual performance based
bonus plan that will allow for the Executive to earn a bonus with a target
payment to be calculated based on a percentage of salary that is considered to
be appropriate for the highest level executive officer for companies in the
Company’s Peer Group, as advised by the Company’s compensation consultant and
mutually agreed to by the Executive and the Board of Directors, and pursuant to
which payments shall be made to the Executive based on achievement of
performance objectives as determined by the Board of Directors.

3. Duties. Executive shall at all times faithfully, industriously, and to the
best of his ability, experience, and talents, perform all of the duties that may
be required of him pursuant to the express and implicit terms hereof, to the
reasonable satisfaction of the Board of Directors. Executive’s employment
hereunder is expected to involve his full working time, and without the
Company’s expressed written approval, signed by the Chairman of the Board of
Directors, Executive shall not, directly or indirectly, in any manner or in any
capacity, engage in an outside business endeavor of any kind which: (a) is in
the fields of pharmaceutical, biotechnology, or genetic products, services, or
research, or would be in competition with the existing or foreseeable future
business operations of the Company; or (b) requires a level of time and
attention so as to not enable the Executive to fully perform his duties in the
manner as agreed to herein. The Board of Directors hereby consents to
Executive’s continuing service on the board of directors of each of the
companies listed on Exhibit B hereto, which consent shall continue until such
time as the Board of Directors provides notice to the Executive that such
company competes with the Company by engaging in the research, development or
marketing of products in the same therapeutic or diagnostic areas as the Company
is then engaged.

4. Inventions or Improvements. Any inventions, discoveries, know-how, or
improvements, which Executive may conceive, make, invent, or develop during his
employment by the Company, relating to any matter or thing, including but not
limited to genetic maps, genes, gene sequences, material containing a DNA
sequence, gene products, protein molecules, nucleic acid molecules, monoclonal
antibodies, pedigrees, genealogy data, germplasm, bacterial artificial
chromosomes (BACs), contigs, cell lines, microorganisms, biologically active
compounds, drug screens, processes, and methods of gene identification or gene
sequencing, that may be connected in any way with Executive’s work or related in
any way to the Company’s business or

 

2



--------------------------------------------------------------------------------

the Company’s foreseeable future business, whether or not they result from work
performed during normal working hours, shall be the absolute property of the
Company and shall be promptly disclosed to the Company by Executive. Executive
agrees that he will, at the request of the Company, at any time during his
employment or thereafter, assign to the Company the rights to said inventions
and improvements and any patent applications filed or patents granted thereon.

5. Nondisclosure and Nonuse of Information. Executive agrees that during his
employment and thereafter, he will not use or disclose to any person, agency,
company, business, or organization, unless authorized by the Company, any
confidential or proprietary information concerning the Company, including but
not limited to any inventions, discoveries, know-how, improvements, processes,
products, services, proposals, solicitations, negotiations, customers, manner
and method of operations, trade secrets, business plans, financial information,
salary information of other Company employees and the like. Executive
understands that confidential information may be submitted to Executive by other
persons or businesses and agrees to treat that confidential information with the
same degree of care afforded to confidential information proprietary to the
Company.

6. Noncompetition Agreement. Executive agrees that during the term of his
employment, and for a period of:

(i) six (6) months following the voluntary or involuntary termination of
Executive’s employment occurring any time prior to the Acquisition, as defined
in the RSU Agreement, Executive shall not, directly or indirectly, (other than
on behalf of Company), do or attempt to do business or otherwise be associated,
as a proprietor, partner, equity holder, shareholder, employee, agent or
otherwise, with any entity or its parent or subsidiaries with which the Company
has executed a letter of intent, term sheet or memorandum of understanding for
an Acquisition; and

(ii) one (1) year following the voluntary or involuntary termination of
Executive’s employment occurring any time on or after the Acquisition, as
defined in the RSU Agreement, Executive shall not, directly or indirectly,
(other than on behalf of Company), do or attempt to do business or otherwise be
associated as a proprietor, partner, equity holder, shareholder, employee, agent
or otherwise, with any entity that is engaged in the research, development or
marketing of products in the same therapeutic or diagnostic areas as the Company
is engaged in at the time of the Executive’s termination of employment.

Executive further agrees that he will not use the Company’s name, facilities,
confidential material, trade secrets, know-how, or privileged information to
solicit from any agency, company, business, or organization, work that would
result in income or compensation of any form to Executive or another company or
business organization.

7. Nonsolicitation Agreement

a. Nonsolicitation of Customers. During the period of Executive’s employment,
and for a period of one (1) year following the voluntary or involuntary
termination of employment with the Company, Executive will not solicit the
business being provided by the Company to any

 

3



--------------------------------------------------------------------------------

customer of the Company or any business of any customer of the Company for use
in any activities in competition with activities of the Company of which
Executive acquired knowledge and/or with whom Executive had contact during his
period of employment relationship with the Company.

b. Nonsolicitation of Employees. During the period of Executive’s employment,
and for a period of one (1) year following the voluntary or involuntary
termination of employment with the Company, Executive agrees not to recruit or
solicit any employees of the Company to work for Executive or any other person
or company.

As used above in Sections 7a and 7b, the terms recruit and solicit include, but
are not limited to, providing names of employees of the Company, information
about employees of the Company, providing the Company’s proprietary information
to another individual, or entity, and allowing the use of Executive’s name by
any company (or any employees of any other company) other than the Company, in
the solicitation of the business of the Company’s customers.

8. Right to Deduct From Pay. Executive agrees to reimburse and pay the Company
for all amounts due and owing the Company by Executive arising from or related
to Executive’s employment with the Company, including Executive’s termination of
employment (hereinafter referred to as the “Reimbursement Amount”). The Company
may deduct all or any portion of the Reimbursement Amount from one or more of
Executive’s paychecks or other payments to Executive, including any final
paycheck due and owing Executive upon Executive’s termination of employment with
the Company. By way of illustration and not limitation, Reimbursement Amounts
shall include the cost of any equipment, including computers, mobile telephones,
or other property of the Company, which is not returned to the Company upon the
termination of Executive’s employment with the Company, and any amounts which
were improperly submitted to, and reimbursed by, the Company.

9. Governing Law and Forum. The parties hereto agree that the terms of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without giving effect to conflicts of law principles of
Delaware or any other State. Any litigation between the parties concerning this
Agreement, or any claim or lawsuit relating to Executive’s employment with the
Company, including termination, must be filed no more than six (6) months after
the date of the employment action that is the subject of the claim or lawsuit,
and Executive waives any statute of limitations to the contrary and any right to
a jury trial. Any such litigation, claim or lawsuit shall only be filed in a
state or federal court in and for New Castle County, Delaware. Such courts shall
have sole and exclusive jurisdiction over any claims arising out of or relating
to this Agreement, the Executive’s employment or the termination of the
Executive’s employment. The Company and the Executive hereby consent to the
issuance by such court of an order enjoining any other court’s exercise of
jurisdiction over any claims arising out of or relating to this Agreement, the
Executive’s employment or the termination of the Executive’s employment.

10. Severability. If any provisions hereof should be held invalid, illegal, or
unenforceable in any respect in any jurisdiction, then, such provisions will be
deleted from this Agreement or modified so as to make them enforceable to the
fullest extent permitted by law and all other

 

4



--------------------------------------------------------------------------------

provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in order to carry out the intentions of the parties
hereto as nearly as may be possible. To the extent permitted by applicable law,
the parties hereto hereby waive any provision of law that would render any
provisions hereof prohibited or unenforceable in any respect.

11. Entire Agreement. This Agreement supercedes any prior agreement or
understandings between Executive and the Company with respect to employment,
noncompetition, nonsolicitation and nondisclosure, and constitutes the entire
agreement between Executive and the Company. No modification or amendment of
this Agreement shall be effective unless made in writing and signed by Executive
and the Company.

12. Representations and Warranties. Executive represents and warrants to the
Company that:

 

  a. All prior confidentiality and non-compete agreements with former employers
have been disclosed to the Company.

 

  b. All proprietary or confidential materials that are the property of a former
employer have been returned to such former employer.

 

  c. Employment with the Company will not violate any prior confidentiality or
non-compete agreements and will not result in misappropriation of another
company’s trade secrets.

13. Non-Violation of Prior Agreements. Executive acknowledges that any misuse of
a prior employer’s confidential information or trade secrets or any intellectual
property which is proprietary to any other person or business or violation of a
prior non-compete agreement, are not authorized by Company and are outside the
scope of Executive’s job responsibilities at the Company.

14. Damages and Injunctive Relief. Executive acknowledges and agrees that any
violation of the terms of this Agreement will result in serious and irreparable
damage to the Company, and agrees that the Company will be entitled to seek
appropriate remedies for those damages, including, without limitation,
injunctive relief to enforce any provision of this Agreement.

15. Attorneys’ Fees. In the event of any litigation between the parties relating
to this Agreement or its subject matter, including Executive’s employment with
the Company, or Executive’s termination of employment, the prevailing party
shall be entitled to receive from the nonprevailing party any and all reasonable
costs, including attorneys’ fees, incurred by the prevailing party in connection
with such litigation.

16. Executive Acknowledgment. Executive acknowledges that he has carefully read
and understands all of the provisions of this Agreement and is signing it
voluntarily and without coercion. Executive further acknowledges that he has
been given the opportunity to consult with an attorney or advisor and that
entering this Agreement is a conscious decision with full appreciation of its
consequences.

 

5



--------------------------------------------------------------------------------

17. Legal Fees. The Company shall pay the reasonable attorneys’ fees and related
expenses and disbursements incurred by the Executive in connection with the
negotiation and preparation of this Agreement up to a maximum of $10,000.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

EXECUTIVE:

/s/ Richard B. Brewer

Richard B. Brewer MYREXIS, INC:

/s/ Gerald P. Belle

Gerald P. Belle Chairman of the Board of Directors

Attachment:

Exhibit A: Form of Restricted Stock Unit Agreement

 

7



--------------------------------------------------------------------------------

Exhibit B

Current Board of Director Service

SRI International (Stanford Research Institute)

ARCA biopharma, Inc. (Chairman of the Board)

Nile Therapeutics, Inc. (Executive Chairman)

Dendreon Corporation

 

8